USCA4 Appeal: 21-7388      Doc: 8        Filed: 01/25/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7388


        JOHNATHON KELLY,

                            Petitioner - Appellant,

                     v.

        WARDEN J. C. STREEVAL,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00382-MFU-JCH)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Johnathon Kelly, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7388         Doc: 8      Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Johnathon Kelly seeks to appeal the district court’s order dismissing without

        prejudice his 28 U.S.C. § 2241 petition for lack of jurisdiction. We dismiss the appeal for

        lack of jurisdiction because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a party in a civil case, the notice

        of appeal must be filed no more than 60 days after the entry of the district court’s final

        judgment or order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal

        period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

        4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

        requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order of dismissal on July 8, 2021. Kelly filed the

        notice of appeal on September 9. * Because Kelly failed to file a timely notice of appeal or

        to obtain an extension or reopening of the appeal period, we dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




               *
                For the purpose of this appeal, we assume that the date appearing on Kelly’s notice
        of appeal is the earliest date Kelly could have delivered the notice to prison officials for
        mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                                     2